By the Court.—O’Gorman, J.
The granting of this . order was in the judicial discretion of the court, and we see no reason to think that that discretion was not rightly exercised.
The defendant relied on the claim that his principal’s status had been changed, and that he had ceased to act as executor and had assumed the office, of trustee, and had acted as such for thirteen years with the consent of the plaintiff.
It is not right that the plaintiff should be left in the dark as to a fact so important to her rights, and if there were acts of the plaintiff or of any one else which caused •or contributed to such a result as defendant asserts, it is right that she should be apprised of them before going to trial.
The order appealed from is affirmed, with $10 costs.
Sedgwick, Ch. J., concurred.